The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christian M.  Lek on March 22, 2022.

The application has been amended as follows: 

Claim 13. (Currently Amended) A computer-implemented method comprising: 
determining, based on sensor data received from a sensor of the vehicle, that a vehicle is within a threshold distance from a point of interest, wherein the sensor data indicates a position of the vehicle, wherein the vehicle is characterized by having the ability to take any route to a destination requested by a passenger and to travel to the destination at any speed that is appropriate for road and traffic conditions; 
determining details about the point of interest to present based upon a location and a speed of the vehicle;  
presenting the details about the point of interest; and 


17. (Currently Amended) A vehicle comprising: 
at least one processor; 
at least one memory storing computer-readable instructions that, when executed by the at least one processor, causes the at least one processor to: 
determine, based on sensor data received from a sensor of the vehicle, that the vehicle is within a threshold distance from a point of interest, wherein the sensor data indicates a position of the vehicle, wherein the vehicle is characterized by having the ability to take any route to a destination requested by a passenger and to travel to the destination at any speed that is appropriate for road and traffic conditions; 
determine details about the point of interest to present based upon a location and a speed of the vehicle;  
present the details about the point of interest, and adjust, when the vehicle is within the threshold distance from the point of interest, the speed and an acceleration of the vehicle to increase a period of time that the point of interest is visible.

Allowable Subject Matter
Claim 10 has been canceled by the applicant.  Claims 1-9 and 11-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Campbell et al. (US 2014/0280060 A1) teaches a computer-implemented method and system may promote points of interest (POIs) for display on a digital map at a client computing device based on context information associated with a user. Location data from a client 
Regarding independent claim 1, Campbell taken either independently or in combination with the prior art of record fails to teach or render obvious adjust, when the vehicle is within the threshold distance from the point of interest, the speed and an acceleration of the vehicle to increase a period of time that the point of interest is visible in conjunction with the other claim limitations.  
Regarding independent claim 13, Campbell taken either independently or in combination with the prior art of record fails to teach or render obvious adjust, when the vehicle is within the threshold distance from the point of interest, the speed and an acceleration of the vehicle to increase a period of time that the point of interest is visible in conjunction with the other claim limitations.  
Regarding independent claim 17, Campbell taken either independently or in combination with the prior art of record fails to teach or render obvious adjust, when the vehicle is within the threshold distance from the point of interest, the speed and an acceleration of the vehicle to increase a period of time that the point of interest is visible in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668